Citation Nr: 1328265	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-02 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
Crohn's disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for anal-rectal fistulas.

3.  Entitlement to an initial rating in excess of 10 percent 
for anemia and headaches prior to March 4, 2008, and in 
excess of 30 percent from March 4, 2008 forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  The RO continued a 30 percent 
rating for service-connected Crohn's disease.  It also 
granted service connection for anal-rectal fistulas and 
anemia with headaches and fatigue.  Each condition was 
assigned a 10 percent rating effective August 22, 2006.  In 
January 2010, the RO increased the assigned rating for 
anemia with headaches and fatigue to 30 percent effective 
March 4, 2008.

The Veteran's Virtual VA file has also been reviewed as part 
of her appeal.

The issue of entitlement to an increased rating for alopecia 
areata has been raised by the record, specifically in 
correspondence dated January 2009 and received in June 2009, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2013 brief, the Veteran's representative argued 
that the Veteran's disabilities had worsened since they were 
last examined by VA, and that the examinations were too old 
to evaluate her disabilities.

The Veteran was afforded VA examinations for her conditions 
in October 2007.  Private treatment records associated with 
the claims file are dated through May 2009.  In light of the 
assertion that the Veteran's conditions have worsened, and 
given the fact that the medical evidence does not cover the 
period from May 2009 forward, the case must be remanded for 
additional examinations.  38 C.F.R. § 3.327(a) (2012); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(holding that when a Veteran claims that a disability is 
worse than when last examined by VA, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination); Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does 
not adequately reveal the current state of the claimant's 
disability, fulfillment of the statutory duty to assist 
requires a contemporaneous medical examination, particularly 
if there is no additional medical evidence adequately 
addressing the level of impairment of the disability since 
the previous examination).

As the claim is being remanded, any recent treatment records 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
medical care providers that have treated 
her for her Crohn's disease, anal-rectal 
fistulas, and anemia with headaches since 
May 2009, including, but not limited to, 
Henry Ford Hospital and Medical Centers 
and/or Henry Ford Health System.  Make 
arrangements to obtain all records that 
she adequately identifies.  

2.  Thereafter, schedule the Veteran for a 
VA examination to determine the current 
level of impairment due to her service-
connected Crohn's disease.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination and the examiner should 
acknowledge such review in the examination 
report.  

The examiner should include a 
comprehensive history of the Veteran's 
symptoms along with their severity.  The 
examiner must then address whether the 
Veteran's Crohn's disease is (i) 
moderately severe, with frequent 
exacerbations, (ii) severe, with numerous 
attacks per year and malnutrition, the 
health only fair during remissions, or 
(iii) pronounced, resulting in marked 
malnutrition, anemia, and general 
debility, or with serious complication as 
liver abscess.

The examiner must provide a comprehensive 
report and provide a detailed explanation 
of the rationale for each opinion 
expressed.

3.  Schedule the Veteran for a VA 
examination to determine the current 
severity of her anemia.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination and the examiner should 
acknowledge such review in the examination 
report.  

All studies indicated should be performed, 
and in particular, a laboratory study 
should be performed to determine the 
Veteran's current hemoglobin level.  All 
the results from the indicated studies 
should be made available to the examining 
physician in conjunction with the 
completion of his or her examination 
report.  

The examiner should identify all 
manifestations of the Veteran's 
disability, including any high output 
congestive failure, dyspnea on mild 
exertion, dyspnea at rest, cardiomegaly, 
tachycardia, or syncope.

The examiner must provide a comprehensive 
report and provide a detailed explanation 
of the rationale for each opinion 
expressed.

4.  Schedule the Veteran for a VA 
examination to determine the severity of 
her anal-rectal fistulas.  The claims 
folder should be made available to the 
examiner for in conjunction with the 
examination and the examiner should 
acknowledge such review in the examination 
report.  

Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner should elicit a complete history 
of symptomatology from the Veteran, the 
pertinent details of which should be 
included in the examination report.  
Following examination of the Veteran and 
review of the claims file, the examiner 
should identify all current manifestations 
of the service-connected anal-rectal 
fistualas, to include the frequency 
(constant or occasional) and extent 
(slight, moderate, extensive) of any 
leakage; the frequency of any involuntary 
bowel movements; whether the condition 
necessitates wearing a pad; and whether 
there is complete loss of sphincter 
control.

The examiner must provide a comprehensive 
report and provide a detailed explanation 
of the rationale for each opinion 
expressed.

5.  Next, the VA examination reports 
should be reviewed to ensure that they are 
in complete compliance with the directives 
of this remand.  If any report is 
deficient in any manner, it should be 
returned to the examiner for corrective 
action.

6.  Finally, readjudicate the claims on 
appeal.  If the claims are not granted to 
the Veteran's satisfaction, send her and 
her representative an SSOC and give them 
an opportunity to respond before returning 
the file to the Board for further 
appellate consideration of these claims.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

